El Juez Pkesidente Se. Quiñones
emitió la opinión del tribunal.
Visto el presente recurso gubernativo interpuesto por el abogado Don Jacinto Texidor, á nombre de Percy Stanley Ray, contra negativa del Registrador de la Propiedad de esta ciudad á inscribir una escritura de compra-venta.
Resultando: Que por escritura pública otorgada en esta capital ante el abogado y notario de la misma Don Jacinto Texidor y Alcalá del Olmo en 6 de enero de 1905, Mr. Richard D. Coe, en su carácter de representante con facultades bas-tantes para dicho otorgamiento de la corporación organizada, conforme á las leyes del Estado de Massachusetts, y que giraba en esta plaza, bajo la razón De Ford y Compañía, vendió á los Sres. G-eorge T. Parker y Percey Stanley Ray un predio de terreno, radicado en el barrio de Santurce, del término municipal de esta ciudad, compuesto de 986 metros 13 centímetros cuadrados con una casa de madera que se hallaba enclavada en dicho terreno de la propiedad que dijo ser de sus consti-tuyentes los Sres. De Ford y Ca., en precio de 3,000 dollars, de los cuales confesó el vendedor haber recibido 2,000 y los 1,000 dollars restantes los pagarían los compradores, mitad dentro del término de tres meses y la otra mitad dentro de seis, con el interés del nueve por ciento anual, pagaderos por mensualidades vencidas é hipotecando á la seguridad del pago *284de los mil dollars aplazados y 300 más para intereses y costas de por mitad la misma finca descrita y que adquirían por la expresada escritura de compra-venta.
Resultando: Que presentada ésta al registro de la propie-dad de esta ciudad, con un documento suscrito por Mr. Richard D. Coe, ante el notario de-Ponce, Don Rosendo Matienzo Cintrón, y dos testigos en 12 de junio de 1905, en el que mani-festaba que habiendo expresado por error en la escritura de que se ha hecho mérito, que el terreno vendido tenía de cabida 986 metros 13 centímetros cuadrados, cuando su verdadera extensión era 1,986 metros 13 centímetros cuadrados, lo que quería hacer constar así, para qué se entendiera aclarada en ese sentido la escritura; y acompañando, además, un poder extendido también en documento privado por los Sres. Henry De Ford, Francis Dumaresq, John D. H. Luce y William S. H. Lothrop, como socios que componían la razón social de De Ford y Ca. y firmado por el Sr. De Ford, ante el notario de Ponce, Don Rafael León, en 5 de diciembre de 1900, por los Sres. D. H. Luce y Francis Dumaresq, ante el notario de esta capital Don Santiago R. Palmer, en 28 de noviembre del mismo año y por el Sr. William PI. S. Lothrop, ante el Notario (Peo. E. Perrin, del Condado de Suffolk en 16 del mismo mes de no-viembre á favor de Mr. Richard D. Coe, y cuyo documento,, traducido literalmente de su' original extendido en idioma inglés, contiene la cláusula siguiente:
“Por la presente constituimos y nombramos á Richard D. Coe, de la ciudad de Ponce, en la Isla de Puerto Rico, nuestro verdadero y legal apoderado para que por nosotros, y en nuestro nombre y lugar, firme y endose cheques y giros, letras de cambio y órdenes para el pago de dinero; y para que firme y endose conocimientos, y recibos y cartas de pago, por todas las cantidades de dinero, ú otras cosas que se nos deba á nosotros:
“Y damos, por la presente, á nuestro dicho apoderado amplio poder y autoridad para que proceda en dichos asuntos y en lo concerniente á los mismos, tan amplia y eficazmente como lo pudiéramos hacer nosotros si estuviéramos presentes personalmente,’7
*285y que solicitada por el presentante de dichos documentos la inscripción de la escritura en el registro de la propiedad, la denegó el registrador por los fundamentos que expresa la nota puesta al pie de la misma escritura y que, copiada á la letra, dice así:
“No admitida la inscripción del anterior documento, en cuanto á la venta é hipoteca que comprende, porque el poder presentado, otorgado por Mr. Henry De Ford, Mr. Francis Dumaresq, Mr. John D. H. Luce y Mr. William S. H. Lothrop como socios de De Ford y Ca. á Mr. Richard D. Coe, suscrito por el primero, en cinco de diciembre de mil novecientos, en Ponce, ante el Notario Don Rafael León, re-conocido por los Sres. Luce y Dumaresq en veinte y ocho de noviembre del mismo año en esta ciudad, ante el Notario Don Santiago R. Palmer, y por el Sr. Lothrop en Commonwealth de Massachusetts, el diez y seis de noviembre citado, ante el Notario Mr. G-eo. E. Perrin, no autoriza á dicho apoderado para enágenar bienes inmuebles, y por-que dicho poder, por lo que respecta á los Señores de Ford, Luce y Dumaresq, no puede considerarse como documento público por no estar otorgado, con arreglo á la Ley Notarial vigente en esta Isla, y se ha extendido la anotación preventiva correspondiente por el tér-mino legal al folio ciento ochenta y tres vuelto del tomo cincuenta de esta ciudad, finca dos mil ciento 'cincuenta y dos, anotación letra A; no admitiéndose tampoco la aclaración de la cabida de la finca que se hace en documento firmado en Ponce por el Señor Coe en doce de junio del pasado año, ante el Notario Don Rosendo Matienzo Cin-tron, por no estar otorgado con arreglo á la citada Ley Notarial, y no ser, por tanto, un documento público; habiéndose hecho constar en dicha anotación letra A, los defectos subsanables de no determinarse en el documento la participación que en la finca corresponda á- cada uno de los adquirentes; de no haberse presentado documento alguno que acredite que los referidos señores poderdantes sean los componentes de la sociedad vendedora, y de no estar legalizada la firma del Notario Perrin, ante quien reconoció el poder Mr. William S. H. Lothrop.— San Juan Bautista- de Puerto Rico, julio veinte y seis de mil nove-cientos seis. ’ ’ ‘
Resultando: Que contra esta nota ha interpuesto el abo-gado Don Jacinto Texidor, á nombre de Mr. Percy Stanley Eay, el presente recurso gubernativo para que se revoque *286dicha nota y se ordene al registrador que proceda á la' inscrip-ción de la escritura.
Resultando: Que en confirmación de los fundamentos del recurso acompañó el recurrente además de los documentos an-teriormente relacionados, otra escritura otorgada en Ponce, ante el notario Don Alberto Salicrup, en 26 de septiembre de 1905, por el mismo Mr. Richard D. Coe, en su carácter de apo-derado general de la sociedad Lothrop, Luce y Ca., del comer-cio de Boston, New York y Puerto Rico, .en la que después de relacionar los antecedentes expuestos de la escritura de com-, pra-venta del solar, de 6 de enero del mismo año, y los rela-tivos á la disolución de la sociedad de Lothrop, Luce y Ca., rectificó Mr. Richard D. Coe el error padecido en dicha escri-tura de compra-venta, respecto á la verdadera cabida del solar y declaró que habiendo recibido de los Sres. G-eorge T. Parker y Percy Stanley Ray, en su carácter de apoderado general y representante de la expresada sociedad Lothrop, Luce y Ca., dueños de todo el activo de la extinguida sociedad De Ford y Ca., con inclusión del crédito hipotecario constituido sobre el solar de referencia por los 1,000 dollars .aplazados del pre-cio convenido de dicho inmueble, con los intereses estipulados, otorgaba á favor de los referidos George T. Parker y Percy Stanley Ray, la más eficaz carta- de pago y cancelación total del expresado crédito queriendo y consintiendo que así mismo se cancelara su inscripción en el registro de la propiedad, lo que no pudo verificarse por haberse negado el registrador á cancelar el gravamen por los fundamentos de la nota que puso al pie de la escritura, los que, copiados á la letra, dicen así:
“No admitida la cancelación, que comprende el anterior documento, porque no está acreditado que la sociedad Lothrop, Luce y Ca. sea dueña del crédito, cuya cancelación se pretende-, por no justificarse debidamente la disolución de la Sociedad de Ford y Ca. y la cesión que el socio Mr. Henry De Ford ha hecho á "W. S. H. Lothrop y John D. H. Luce, pues el documento inserto sólo comprende un extracto expresivo de dichos actos, no interviniendo en la disoiución el otro socio de De Ford y Ca., Mr. Francis Dumaresq, que lo era de esa *287asociación, según aparece de nn poder conferido por él y sus demás consocios á Mr. Richard D. Coe, que se relaciona en la ■ anotación letra A., extendida por la negativa de la inscripción del indicado cré-dito al folio ciento ochenta y tres vuelto del tomo cincuenta de esta ciudad, finca dos mil ciento cincuenta y dos; no acreditándose que los Sres. De Ford, Lothrop y Luce, que disolvieron la sociedad, fueran los tínicos socios de ella; y por no justificarse tampoco que los Sres. Lothrop y Luce aportaran á la sociedad Lothrop, Luce y Ca. el (¡ré-dito hipotecario mencionado, pues el extracto del convenio de consti-tución social que se inserta, no es documento bastante para ello, y no hace referencia alguna á tal aportación; y se ha extendido anota-ción preventiva correspondiente de la expresada cancelación al folio ■doscientos cuarenta y siete vuelto del tomo sesenta y dos de esta ciudad, finca dos mil ciento cincuenta y dos duplicado, anotación letra B., que tendrá efecto legal durante ciento veinte días de la fecha. — San Juan, Puerto Rico, julio 27 de 1906.”
Considerando: Que con arreglo al artículo 3 de la Ley-Hipotecaria de esta Isla para que puedan ser inscritos en el registro de la propiedad los títulos traslativos ó declarativos ■del dominio y demás derechos reales, y los demás que se ex-presan en el artículo anterior, deberán estar consignados en ■escritura pública, ejecutoria, ó documento auténtico, expedido por autoridad judicial, ó por el G-obierno, ó sus agentes, en la forma que prescriban los Reglamentos, circunstancias que no ■concurren en el documento suscrito por Mr. Richard D. Coe, .ante el notario de Ponce, Don Rosendo Matienzo Cintrón, en 12 de junio de 1905, aclarando la verdadera cabida del terreno vendido, en la escritura de 6 de enero del mismo año, toda vez ■que dicho documento no aparece entendido con las formali-dades que requería la Ley Notarial vigente, en esta Isla en la fecha de su otorgamiento.
Considerando: Con respecto al poder otorgado por los ;socios que componían la firma de De Ford y Ca., á favor de Mr. Richard D. Coe, y del que hizo uso éste para otorgar á nombre de dicha sociedad la escritura de venta del terreno de que'se trata, que no constando dicho poder por escritura pú-blica, como lo exige el artículo 1247 del nuevo Código Civil, en *288los poderes que tengan por objeto un acto redactado ó que deba redactarse por escritura pública, como lo requiere en su primer inciso el mismo artículo 1247 del Código Civil para la venta de bienes inmuebles, y no conteniendo por otra parte el mandato expreso para vender como lo exige también el artículo 1615 del mismo Código para que el apoderado pueda ejecutar válidamente, á nombre del poderdante, .actos de rigu-roso dominio, es evidente que dicho poder no atribuía á Mr. Richard D. Coe capacidad suficiente para otorgar á nombre de la sociedad de De Ford y Ca. la escritura de venta de que se trata.
Considerando: Que estos defectos no pueden entenderse subsanados con las declaraciones hechas por Mr. Richard D. Coe en 'la escritura de cancelación de 26 de septiembre de 1905, otorgada por el mismo en su carácter de apoderado general de Lothrop, Luce y Ca., pues no siendo suficientes los datos consignados en dicha escritura para acreditar la. disolución de la sociedad de De Ford y Ca. y la constitución de la de Lothrop, Luce y Ca., por no constar en la escritura de referencia que la disolución de dicha sociedad y el traspaso de su activo á los Sres. Lothrop y Luce fueran acordados con el consentimiento y conformidad del socio Mr. Francis Du-maresq, que, según otras constancias de este expediente, tam-bién formaba parte de la expresada sociedad de De Ford y Ca., es evidente que las declaraciones hechas por Mr. Richard D. Coe, en su carácter expresado de apoderado general de Lothrop, Luce y Ca. en la escritura de cancelación de 26 de septiembre de 1905, no pueden servir para convalidar la escri-tura de compra-venta del solar de 6 de enero del mismo año, otorgada por el mismo Mr. Richard D. Coe, como apoderado de De Ford y Ca., sin poder bastante de dichos señores para vender el inmueble de referencia.
Considerando: Por tanto, que careciendo de capacidad Mr. Richard D. Coe para vender á nombre de De Ford y Ca. el solar objeto de la expresada escritura de compra-venta ado-*289lece ésta de un defecto capital que impide su inscripción en el registro de la propiedad.
Vistos: Los preceptos legales citados y además los artícu-los 18 y 65 de la Ley Hipotecaria y 110 del Reglamento.
Se-confirma la nota denegatoria puesta por el registrador de la propiedad de esta ciudad al pie de la escritura de com-pra-venta de que se trata en el presente recurso, y devuél-vasele, en unión de los demás documentos presentados con copia certificada de la presente resolución, para su conoci-miento y demás efectos procedentes.

Confirmada.

Jueces concurrentes: Sres. Hernández, Figueras, MacLeary y Wolf.